Citation Nr: 0719902	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  02-05 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disorder manifested 
by bilateral ankle pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Board remanded this issue in March 
2003 for additional development.  The veteran has since 
relocated and the case was returned to the Board by the 
Winston-Salem, North Carolina RO in June 2007. 

The Board granted the veteran's motion to advance this case 
on the docket. 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that a disorder manifested by bilateral ankle pain is 
related to the veteran's military service.


CONCLUSION OF LAW

A disorder manifested by bilateral ankle pain was not 
incurred in or aggravated during military service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2001, August 
2005, and November 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
 VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession.  While the 
appellant may not have received full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. 

Criteria

The veteran contends that his bilateral ankle pain is related 
to military service. The appellant requests that he be 
afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if preexisting such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own medical determinations and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.



Background

The service medical records are silent for any complaints, 
treatment, or diagnosis of an ankle injury or disorder.  The 
service medical records note that the veteran had rheumatic 
fever as a child, and that he was treated in-service for 
alcohol abuse. 

A July 1980 VA examination noted no complaints or findings 
pertaining to a bilateral ankle disorder.

A claim for entitlement to service connection for an ankle 
disorder was first filed in February 2000, over 21 years 
after service.

Private x-rays received in September 2000, revealed extensive 
peripherally calcified old bone infarcts in both distal 
tibias.  There was no evidence of arthritis.  The etiology of 
the infarcts could not be determined.  

Private medical records dated in October 2000, from Jeffrey 
V. Dermksian, M.D., noted that the veteran was under 
treatment for a right ankle condition.  

Private medical records dated June 2001 from the Kingsway 
Orthopedic Professional Corporation to Samuel Kenan, M.D., 
reported clinical findings compatible to internal derangement 
bilaterally.  X-rays revealed osteodense images appearing 
extensively in both distal tibia thirds with a benign 
appearance.  

A July 2001 VA bone scan revealed a mild uptake at the distal 
shafts of both tibias just above the ankle joints where prior 
x-rays demonstrated bone infarctions.  An October 2001 VA 
clinical record noted bony tibia infarcts with pain.  The 
etiology was unknown but alcoholism was identified as a 
possible contributing factor.

An October 2002 private medical record opined that ankle bone 
infarcts were due to avascular necrosis.

An October 2002 opinion by Dr. Kenan concluded that 
osteonecrosis was most likely due to childhood corticosteroid 
use.

An October 2003 VA clinical record noted bony infarcts of the 
tibia with pain.  Given that there was no other apparent 
cause, the examiner opined that the disorder was linked to a 
30 history of alcoholism.

In July 2005 and June 2006 the veteran failed to report for 
VA examinations ordered by the Board to determine the 
etiology of his disorder.

Analysis

There is no nexus opinion linking the veteran's ankle 
disorder to service.  A private medical opinion presented in 
October 2002 linked the veteran's various joint complaints, 
including ankle pain, to avascular necrosis.  Avascular 
necrosis is a disease resulting from the temporary or 
permanent loss of the blood supply to the bones.  Without 
blood, the bone tissue dies and causes the bone to collapse.  
Avascular necrosis is also known as osteonecrosis, aseptic 
necrosis, and ischemic bone necrosis.  See generally, 
Washington v. Nicholson, 19 Vet. App. 362, 364 (2005).

In the instant case, there is no evidence of any ankle injury 
or disease in service.  The veteran did abuse alcohol in-
service, and VA health care providers have concluded that 
given the absence of any other cause, avascular necrosis is 
due to alcohol abuse.  By rating action in December 1990 
service connection for disability as a result of alcohol 
abuse was denied as willful misconduct.  In contrast, a 
private provider has stated that the disorder was due to 
childhood corticosteroid use.  Significantly, no health care 
provider has ever linked any ankle disorder to an innocently 
acquired disease or injury that was either incurred or 
aggravated in-service.  Hence, there is no competent evidence 
supporting a grant of service connection.

The Board recognizes that the record does not include a 
formal VA medical opinion addressing the etiology of the 
veteran's bilateral ankle disorder.  In this regard, VA 
offered the veteran an opportunity to have a VA examination 
to obtain this medical opinion on two occasions.  However, 
the veteran failed to report for VA examinations in July 2005 
and June 2006.  

The "duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the purported evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). While VA has a duty 
to assist the veteran in the development of a claim, that 
duty is not limitless. In the normal course of events, it is 
the burden of the veteran to show for VA examinations and 
personal hearings. In addition it is a claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry. See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993). If he does not do so, 
there is no burden on VA to "turn up heaven and earth" to 
find him. Hyson v. Brown, 5 Vet. App. 262 (1993).

Furthermore, governing regulations are clear that when, as 
here, a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b). 

To grant service connection, there must be competent evidence 
relating the appellant's current disability to his military 
service. See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).

The service medical records are silent as to any bilateral 
ankle injury, or chronic bilateral ankle disorder inservice.  
Further, there is no competent evidence linking a current 
bilateral ankle disorder to service.  Rather, the veteran has 
been diagnosed as suffering from avascular 
necrosis/osteonecrosis which has been associated with either 
nonservice connected alcohol abuse, or preservice 
corticosteroid use.  No medical opinion provides a basis to 
grant service connection.

Accordingly, the weight of the evidence is against finding 
that the veteran has a service-related bilateral ankle 
disorder.  Hence, service connection is denied. 38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a disorder manifested by bilateral 
ankle pain is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


